DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
2.	Applicant filed the amendment on 10/26/2021. Claims 21-22 are cancelled. Claims 23-42 are withdrawn. New claims 43-46 have been added. 
However, newly added claims directed to the following patentably distinct species:
Species A, represented by Fig 3, item 320, PGPub paragraph 1502, generating carbon credits by IOT platform; 
Species B, represented PGPub paragraph 1505, plurality of processors and memories generating carbon credits.
3.	During the interview on 02/11/2022 Applicant representative Holly Y. Li elected species A corresponding to claims 43-45.
Claim Rejections under 35 U.S.C. § 112
4.	Applicant states that rejections of claims 21 and 22 should be withdrawn because claims 21 and 22 have been cancelled. 
Rejections under 35 U.S.C. § 101
5.	Applicant states that rejections of claims 21 and 22 should be withdrawn because claims 21 and 22 have been cancelled. 
Rejections under 35 U.S.C. § 103
6.	Applicant states that rejections of claims 21 and 22 should be withdrawn because claims 21 and 22 have been cancelled. 
Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

8.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 43-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
New matter
10.	Claim 43 recites “an online storage facility for storing, calculating and generating carbon credit”, “transmitting the generated carbon credits to the online storage facility”, “determining… transmitting the received energy usage data to the online storage facility”. 
The Specification, paragraph 1511, recites the overall system “transmitting and/or storing relevant changes in the information being sensed from the sensor devices to the online storage facility”. Paragraphs 305, 308, 311, 1509, and 1510 describe various other storage facilities. 
11.	However, the Specification is silent a single “online storage facility” that, for example, generates carbon credits, transmits generated carbon credits to itself, and receives energy usage data.
Lack of Algorithm
12.	Claim 45 recites “the online storage facility is implemented via a blockchain structure thereby forming a blockchain trading platform”. Specification has to show what the implementation comprises and how an online storage facility being implemented via a blockchain structure forms a blockchain trading platform.
13.	The underlined limitations should have the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed, (MPEP 2161.01(I)).
14.	Claim 44 is rejected under the same rationale as claim 43 because claim 44 inherit the deficiencies of claim 43 due to its dependency.
15.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


16.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


17.	Claims 43-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
18.	Claim 43 recites “an IOT platform comprising a plurality of processors and memories… that when executed by the processor…”.  There is insufficient antecedent basis for underlined limitation in the claim.

Means Plus Function
19. 	Claim 43 limitations “a plurality of means” and “an online storage facility” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
The Specification describes multiple corresponding devices that monitor energy usage data. For example, “IoT devices” (paragraphs 34-38), “Edge hardware” and “Edge Routers” (paragraphs 1500 and 1505), “sensors” (paragraph 1505), and “IoT equipment” (paragraph 1525).
20.	However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function, MPEP 2181 III. 
21.	Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
 	If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
22. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
23.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

24.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
25.	1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
26.	Claims 43-45 are rejected under 35 U.S.C. 103 as being unpatentable over US20130346229A1 to Martin et al. in view of US20180313797A1 to Chokshi et al. 
27.	As per claim 43:
	Martin et al. discloses a system (for carbon credit trading) comprising:
a plurality of means for monitoring energy usage data [0042]-[0043]
an IOT platform comprising a plurality of processors and memories (“computing device”, “a device associated with …”) storing executable instructions that when executed by the processor causes the processor to perform the steps of [0091] 
receiving the energy usage data from the plurality of means for monitoring energy usage data [0094]
generating carbon credits from the received energy usage data [0091]
transmitting the generated carbon credits to … [0090]
storing rules wherein the rules include a transmission threshold [0114]
comparing the received energy usage data to the transmission threshold (“threshold bid amount”) [0094]; 
determining that the received energy usage data exceeds the threshold and based on the determination transmitting the received energy usage data to the online storage facility [0097] 

Martin et al. does not explicitly disclose the following limitations:
a blockchain database for registering the plurality of means for monitoring;
an online storage facility for storing, calculating and trading carbon credit; 
However, Chokshi et al., as shown, discloses the following limitations:
a blockchain database for registering the plurality of means for monitoring energy usage data [0017]
an online storage facility for storing, calculating and trading carbon credit, Fig. 1, items 100, 102, Fig. 4, item 465, [0017], [0026], [0027]
Chokshi et al. additionally teach an IOT platform (Fig. 1, item 100) comprising a plurality of processors and memories storing executable instructions that when executed by the processor causes the processor to perform the steps of:
comparing the received energy usage data to the transmission threshold [0037] 
determining that the received energy usage data exceeds the threshold and based on the determination transmitting the received energy usage data to the online storage facility Fig. 4, item 435, Fig. 5, item 510, [0005] 
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a method receiving sensor data, converting the sensor data into a standardized format, receiving additional data and broadcasting data into a blockchain ledger taught by Chokshi et al. in methods, devices, and systems for implementing lighting infrastructure application frameworks and networks and associated revenue models where a computing device may receive a request from a first device to access data from a lighting infrastructure application framework, and the data from the lighting infrastructure application framework may include data from lighting node platform of Martin et al. with the motivation to enhance the system with blockchain database that may include one or more blocks where each block, a ledger containing converted emission data, weather data, cumulative converted emission data, environmental emission allowance values and other transactional records are stored and the users participate in emission allowance trading with other users in the distributed blockchain network, comparing the sensor data with a threshold value and in response to a determination that value exceeds the threshold value conducting a trade to acquire additional carbon allowance or to sell excess carbon credits as taught by Chokshi et al. over that Martin et al.
28. 	As per claim 44:
	Martin et al. discloses the following limitations:
wherein the plurality of means for monitoring energy usage data further comprises a plurality of means for sensing energy usage data and carbon emissions [0042] 
29. 	As per claim 45:
	Martin et al. does not explicitly disclose the following limitations:
wherein the online storage facility is implemented via a blockchain structure thereby forming a blockchain trading platform.


 However, Chokshi et al., as shown, discloses the following limitations:
wherein the online storage facility is implemented via a blockchain structure thereby forming a blockchain trading platform, Fig. 4, item 465, [0005], [0017], [0021] 
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a method receiving sensor data, converting the sensor data into a standardized format, receiving additional data and broadcasting data into a blockchain ledger taught by Chokshi et al. in methods, devices, and systems for implementing lighting infrastructure application frameworks and networks and associated revenue models where a computing device may receive a request from a first device to access data from a lighting infrastructure application framework, and the data from the lighting infrastructure application framework may include data from lighting node platform of Martin et al. with the motivation to enhance the system with storage devices, communication interfaces, and the like and the users may be equipped to analyze the emission data received through the blockchain database and may also participate in emission allowance trading with other users in the distributed blockchain network or through any other network as taught by Chokshi et al. over that Martin et al.

Conclusion
30.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
31.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

32.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANULLA ABDULLAEV whose telephone number is (571)272-4367. The examiner can normally be reached Monday-Friday 9:30AM -4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMANULLA ABDULLAEV
Examiner
Art Unit 3692



/CALVIN L HEWITT II/Supervisory Patent Examiner, Art Unit 3692